Case 2:18-cv-00617-RGK-GJS Document 124 Filed 05/10/19 Page 1 of 3 Page ID #:4179



    1 Rafey S. Balabanian (SBN 315962)
      J. Aaron Lawson (SNB 319306)
    2 EDELSON PC
      123 Townsend Street, Suite 100
    3 San Francisco, California 94107
      Tel: (415) 212-9300
    4 Fax: (415) 373-9435
    5 rbalabanian@edelson.com
      alawson@edelson.com
    6
        Counsel for Plaintiff Joseph Lack
    7
      John F. Cove, Jr. (SBN 212213)
    8 SHEARMAN & STERLING LLP
      535 Mission Street, 25th Floor
    9 San Francisco, CA 94105
   10 Telephone: (415) 616-1100
      Facsimile: (415) 616-1199
   11 Email: john.cove@shearman.com
   12 Jerome S. Fortinsky (admitted pro hac vice)
      SHEARMAN & STERLING LLP
   13 599 Lexington Avenue
   14 New York, NY 10022-6069
      Telephone: (212) 848-4000
   15 Facsimile: (212) 848-7179
      Email: jfortinsky@shearman.com
   16
      Counsel for Defendant Mizuho Bank, Ltd.
   17
   18                      UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
   19                           LOS ANGELES DIVISION
   20 JOSEPH LACK,                             Case No. 2:18-CV-00617-RGK-GJS
   21                     Plaintiff,           STIPULATION OF VOLUNTARY
                                               DISMISSAL OF PLAINTIFF’S
   22               v.                         REMAINING CLAIM AGAINST
                                               DEFENDANT MIZUHO BANK,
   23 MIZUHO BANK, LTD. and MARK               LTD., AND MIZUHO BANK, LTD.’S
      KARPELES,                                CROSSCLAIMS AGAINST
   24                                          DEFENDANT MARK KARPELES
                   Defendants.                 PURSUANT TO FED. R. CIV. P.
   25                                          41(a)(1)(A)(ii)
   26
   27
   28
        STIPULATION OF VOLUNTARY        CASE NO. 2:18-CV-00617-RGK-GJS
        DISMISSAL OF CLAIM AGAINST DEF. MIZUHO
Case 2:18-cv-00617-RGK-GJS Document 124 Filed 05/10/19 Page 2 of 3 Page ID #:4180



    1        PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(ii) of the Federal
    2 Rules of Civil Procedure and the agreement of all parties that have appeared in this
    3 case, plaintiff Joseph Lack hereby dismisses his remaining claim against defendant
    4 Mizuho Bank, Ltd. (“Mizuho”) with prejudice, and Mizuho dismisses its
    5 crossclaims against defendant Mark Karpeles with prejudice. All parties shall bear
    6 their own attorney’s fees and costs.
    7 IT IS SO STIPULATED.
    8                                        Respectfully submitted,
    9
        DATED: May 10, 2019                  EDELSON PC
   10
                                             /s/ J. Aaron Lawson
   11
                                             Rafey S. Balabanian (SBN 315962)
   12                                        J. Aaron Lawson (SBN 319306)
                                             123 Townsend Street, Suite 100
   13                                        San Francisco, CA 94107
                                             Telephone: (415) 212-9300
   14                                        Email: rbalabanian@edelson.com
                                             Email: alawson@edelson.com
   15
                                             Counsel for Plaintiff Joseph Lack
   16
   17
   18 DATED: May 10, 2019                     SHEARMAN & STERLING LLP
   19                                        /s/ John F. Cove
   20                                        John F. Cove, Jr. (SBN 212213)
                                             535 Mission Street, 25th Floor
   21                                        San Francisco, CA 94105
                                             Telephone: (415) 616-1100
   22                                        Email: john.cove@shearman.com
   23                                        Jerome S. Fortinsky (admitted pro hac vice)
                                             599 Lexington Avenue
   24                                        New York, NY 10022
                                             Telephone: 212-848-4000
   25                                        Email: jfortinsky@shearman.com
   26                                        Counsel for Defendant Mizuho Bank, Ltd.
   27
   28
        STIPULATION OF VOLUNTARY     2 CASE NO. 2:18-CV-00617-RGK-GJS
        DISMISSAL OF CLAIM AGAINST DEF. MIZUHO
Case 2:18-cv-00617-RGK-GJS Document 124 Filed 05/10/19 Page 3 of 3 Page ID #:4181



    1
        DATED: May 10, 2019                   LAW OFFICES OF PETER C. BRONSTEIN
    2
                                              /s/ Peter C. Bronstein
    3
                                              Peter C. Bronstein (SBN 153611)
    4                                         1999 Avenue of the Stars, 11th Floor
                                              Los Angeles, California 90067
    5                                         Telephone: (310) 203-2249
                                              Email: peterbronz@yahoo.com
    6
    7                                         Counsel for Defendant Mark Karpeles

    8
    9                                    ATTESTATION
   10         I, J. Aaron Lawson, am the ECF User whose ID and password are being used
   11 to file this Stipulation of Voluntary Dismissal of Plaintiff’s Remaining Claim
   12 Against Defendant Mizuho Bank, Ltd., and Mizuho Bank, Ltd.’s Crossclaims
   13 Against Defendants Mark Karpeles Pursuant to Fed. R. CIV. P. 41(a)(1)(A)(ii). In
   14 compliance with Civil Local Rule 5-4.3.4(a)(2)(i), I hereby attest that John F. Cove,
   15 Jr. and Peter C. Bronstein have concurred in this filing.
   16
                                                                  /s/ J. Aaron Lawson
   17                                                                  J. Aaron Lawson
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        STIPULATION OF VOLUNTARY     3 CASE NO. 2:18-CV-00617-RGK-GJS
        DISMISSAL OF CLAIM AGAINST DEF. MIZUHO
